DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This is in response to an amendment/response filed on March 01, 2021.
 Claims 15-21, 24, and 26-32 have been amended.
Claims 34-36, 39-41 have been cancelled.
No Claims have been added.
Claims 15-33, 37-38 are currently pending.
Response to Arguments
Applicant's arguments filed on March 01, 2021 have been fully considered but they are not persuasive. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 15-38 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Moore (US Patent 7,206,367, hereinafter Moore).
Regarding claim 15, Moore discloses a data network device (figs. 1-8) for connection to other network devices to transport media packets between them, the network device comprising: 
a media port (426,427,428) for performing receiving media audio signals (received radio signal from local radio 402) from a media device (402) and transmitting audio signals to a media device(Abstract, Col. 9, line 7-Col. 11, line 37, which recites the local clock 210 can be replaced with a global positioning satellite (GPS) receiver 211, functioning as a source of time data for the controller 216. The controller 216 also receives the demodulated data from the demodulator and NIC 206. The controller 216 accesses a memory 212 with the controller instruction code, and a buffer 214 for the data produced by the demodulator and NIC 206. Memory 212 may be, for example, a ROM, RAM, hard disk, disk drive, or other static memory device. The controller 216 outputs multimedia data (e.g., audio data, video data, and so forth) to a digital-to-analog (D/A) converter 218, which produces an input for an amplifier 220 to send to a speaker 222); 
a clock port  coupled to receive a system time signal(Abstract, Col. 9, line 7-Col. 11, line 37 which recites once data is demodulated through a selected NIC 206, it is placed in a buffer 214. Modulated time synchronization signals with the time sequence number contained therein are received from network 120 through connection 202 and forwarded to demodulator 208. The demodulated time synchronization signals can then be used to adjust a local clock 210 as in FIG. 2A. Alternatively, demodulator 208 can feed the demodulated time synchronization signals to controller 216, which in turn invokes the adjustment of the local clock 210. The controller 216 in one embodiment executes the software stored in the memory 212, and uses the demodulated time synchronization signals to determine when to playback certain data contained in buffer 21); 
 and 
a local clock generator (404) coupled to use the system time signal and a network time protocol to generate a local clock signal synchronized to the system time signal for both rate and offset, the local clock signal governing both the rate and offset of the received or transmitted audio signals(Abstract, Col. 9, line 7-Col. 11, line 37, which recites  a global positioning satellite (GPS) receiver 504 is included to provide accurate time synchronization. In general, a GPS receiver 504 receives via satellite a time measurement that is very accurate (e.g., accurate at a microsecond resolution). As shown in FIG. 2B, a GPS receiver 211 should also be included in the networked speakers. GPS receivers 211 and 504 are then adapted to listen to and receive time signals from a satellite, and as will become apparent from the discussion to follow, thereby enables time synchronization to be more accurate than by using a local clock 210, 404. Instead of producing a sequence number in the data packet to indicate to a networked speaker when to play particular audio content, in the embodiment of FIG. 5, a GPS timestamp generated from the GPS receiver 504 can be sent to the device of FIG. 2B. That is, data sent by device 500 to a network device 200' includes a GPS timestamp of when to play particular content. Having received the data packet, a networked speaker extracts the timestamp, which would indicate when the speaker should be playing particular content, which is either stored in the speaker buffer or is due to arrive at the networked speaker. With this alternative embodiment of FIG. 5, a clock is not provided by the system, but by a third party resource (e.g., via satellite).
Regarding claim 28, Moore discloses a method (figs. 1-8) of operating a data network device to transport media packets, comprising the steps of:
 generating or receiving a system time signal for the network(Abstract, Col. 9, line 7-Col. 11, line 37, which recites the local clock 210 can be replaced with a global positioning satellite (GPS) receiver 211, functioning as a source of time data for the controller 216. The controller 216 also receives the demodulated data from the demodulator and NIC 206. The controller 216 accesses a memory 212 with the controller instruction code, and a buffer 214 for the data produced by the demodulator and NIC 206. Memory 212 may be, for example, a ROM, RAM, hard disk, disk drive, or other static memory device. The controller 216 outputs multimedia data (e.g., audio data, video data, and so forth) to a digital-to-analog (D/A) converter 218, which produces an input for an amplifier 220 to send to a speaker 222); 
configuring a plurality of the network devices such that each is able to perform sending packets to other network devices, and receiving packets from other network devices(Abstract, Col. 9, line 7-Col. 11, line 37 which recites the local clock 210 can be replaced with a global positioning satellite (GPS) receiver 211, functioning as a source of time data for the controller 216. The controller 216 also receives the demodulated data from the demodulator and NIC 206. The controller 216 accesses a memory 212 with the controller instruction code, and a buffer 214 for the data produced by the demodulator and NIC 206. Memory 212 may be, for example, a ROM, RAM, hard disk, disk drive, or other static memory device. The controller 216 outputs multimedia data (e.g., audio data, video data, and so forth) to a digital-to-analog (D/A) converter 218, which produces an input for an amplifier 220 to send to a speaker 222); 
configuring the network devices to perform receiving audio signals from a media device, and transmitting media signals to a media device(Abstract, Col. 9, line 7-Col. 11, line 37 which recites the local clock 210 can be replaced with a global positioning satellite (GPS) receiver 211, functioning as a source of time data for the controller 216. The controller 216 also receives the demodulated data from the demodulator and NIC 206. The controller 216 accesses a memory 212 with the controller instruction code, and a buffer 214 for the data produced by the demodulator and NIC 206. Memory 212 may be, for example, a ROM, RAM, hard disk, disk drive, or other static memory device. The controller 216 outputs multimedia data (e.g., audio data, video data, and so forth) to a digital-to-analog (D/A) converter 218, which produces an input for an amplifier 220 to send to a speaker 222); 
connecting each network device to receive the system time signal(Abstract, Col. 9, line 7-Col. 11, line 37 which recites the local clock 210 can be replaced with a global positioning satellite (GPS) receiver 211, functioning as a source of time data for the controller 216. The controller 216 also receives the demodulated data from the demodulator and NIC 206. The controller 216 accesses a memory 212 with the controller instruction code, and a buffer 214 for the data produced by the demodulator and NIC 206. Memory 212 may be, for example, a ROM, RAM, hard disk, disk drive, or other static memory device. The controller 216 outputs multimedia data (e.g., audio data, video data, and so forth) to a digital-to-analog (D/A) converter 218, which produces an input for an amplifier 220 to send to a speaker 222); 
 and, operating each network device to use the system time signal and a network time protocol to generate a local clock signal synchronized to the system time signal for both rate and offset, the local clock signal governing the rate and offset of the received or transmitted audio signals(Abstract, Col. 9, line 7-Col. 11, line 37 which recites the local clock 210 can be replaced with a global positioning satellite (GPS) receiver 211, functioning as a source of time data for the controller 216. The controller 216 also receives the demodulated data from the demodulator and NIC 206. The controller 216 accesses a memory 212 with the controller instruction code, and a buffer 214 for the data produced by the demodulator and NIC 206. Memory 212 may be, for example, a ROM, RAM, hard disk, disk drive, or other static memory device. The controller 216 outputs multimedia data (e.g., audio data, video data, and so forth) to a digital-to-analog (D/A) converter 218, which produces an input for an amplifier 220 to send to a speaker 222).  
Regarding claim 16, Moore discloses a date network device according to claim 15 wherein when the network device receives media signals from a media device it (Abstract, Col. 9, line 7-Col. 11, line 37).  
Regarding claim 17, Moore discloses a data network device according to claim 16 wherein the timestamp of a media packet includes the earliest system time at which the media signals contained in the media packet were generated (Abstract, Col. 9, line 7-Col. 11, line 37).  
  	Regarding claim 18, Moore discloses a  data network device according to claim 15 wherein the network device receives media pakcets it uses the packet timestamps to reorder packets as required, and in addition to do at least one of (1) to align and combine media signals received from different network devices, and (2) to determine the appropriate playout time for media signals contained in the media packets(Abstract, Col. 9, line 7-Col. 11, line 37).  
  	Regarding claim 19, Moore discloses a data device according to claim 18 wherein the appropriate playout time for media signals contained in the media packets is different than the playout time determined by another network device that received the media packets (Abstract, Col. 9, line 7-Col. 11, line 37).  
  	Regarding claim 20, Moore discloses a data network device according to claim 15 wherein the media packets contain at least one of the audio and video media signals (Abstract, Col. 9, line 7-Col. 11, line 37).  
  	Regarding claim 21, Moore discloses a data network device according to claim 15 wherein the media clock signal is synthesized from the local clock signal, such that  (Abstract, Col. 9, line 7-Col. 11, line 37).  
  	Regarding claim 22, Moore discloses a data network device according to claim 15 wherein the rate of the local clock signal of the network device is different than the rate of a local clock signal of another network device (Abstract, Col. 9, line 7-Col. 11, line 37).  
 	Regarding claim 23, Moore discloses a data network device according to claim 21 wherein the rate of the media clock signal of the network device is different than the rate of a media clock signal of another network device (Abstract, Col. 9, line 7-Col. 11, line 37).  
 	Regarding claim 24, Moore discloses a  data network device according to claim 21 wherein the media clock signal drives the conversion between analogue and digital media signals(Abstract, Col. 9, line 7-Col. 11, line 37).  
  	Regarding claim 25, Moore discloses a  data network device according to claim 21 wherein the media clock signal is synthesized by at least one of pulse width modulated clock synthesis involving a pulse width modulated counter, direct digital synthesis, a digitally controlled oscillator, a voltage controlled oscillator controlled by a digital to analogue converter, and a software time caused to tract the synchronized local clock signal(Abstract, Col. 9, line 7-Col. 11, line 37).  
  	Regarding claim 26, Moore discloses a  data network device according to claim 15 wherein at least one media device is connected to the data network device to perform at least one of the (1) generate and deliver media signals, (2) to receive, (Abstract, Col. 9, line 7-Col. 11, line 37).  
Regarding claim 27, Moore discloses a data network device according to claim 15 wherein the playout time of a media signal of a media packet is delayed to allow for late arrival of media packets (Abstract, Col. 9, line 7-Col. 11, line 37).  
 	Regarding claim 29, Moore discloses a method according to claim 28 further comprising: receiving at a network device media signals from a media device, packetising the media signals; and timestamping the media packets with system time using the local clock signal of the network devices, and Then transmitting the media packets over the network to another network device(Abstract, Col. 9, line 7-Col. 11, line 37).  
Regarding claim 30, Moore discloses a  method according to claim 29 wherein the timestamp of the media packet is the earliest system time at which the media signals contained I the media packet was generated(Abstract, Col. 9, line 7-Col. 11, line 37).  
 	Regarding claim 31, Moore discloses a  method according to claim 28 further comprising: receiving media packets at a network device and using the packet timestamps to reorder media packets; and performing at least one of: aligning and combining media signals from different network devices, and determining the appropriate playout time for the media signals contained in the media packets(Abstract, Col. 9, line 7-Col. 11, line 37).  
  	Regarding claim 32, Moore discloses a method according to claim 31 wherein the appropriate playout time for the media signals contained in the media packet is  (Abstract, Col. 9, line 7-Col. 11, line 37).  
Regarding claim 33, Moore discloses a  method according to claim 28 further comprising using a network time protocol involving a bi-directional exchange of messages to enable the calculation of both clock offset and network delay between a master clock and local slave clocks(Abstract, Col. 9, line 7-Col. 11, line 37).  
  	Regarding claim 37, Moore discloses a method according to claim 28 further comprising using the network time protocol supporting redundant master clocks (Abstract, Col. 9, line 7-Col. 11, line 37).  
 	Regarding claim 38, Moore discloses a method according to claim 28 further comprising configuring the network devices to compute a playout time at a receiver by adding a latency to the source timestamp (Abstract, Col. 9, line 7-Col. 11, line 37).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DADY CHERY/Primary Examiner, Art Unit 2461